Citation Nr: 1031018	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Anthony M. Flamini









INTRODUCTION

The Veteran served on active duty from August 1942 to November 
1945, including time as a Prisoner of War (POW) in Germany.  He 
died in December 2005.  The appellant is his surviving step-
daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appellant indicated on her November 2008 substantive appeal 
that she desired a Travel Board hearing.  However, she failed to 
report for her scheduled May 2010 hearing.  The appellant has 
provided no explanation for her failure to report and has not 
since requested that the hearing be rescheduled.  Her Travel 
Board hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2009).


FINDINGS OF FACT

1.  The appellant did not file a claim for accrued benefits 
within one year of the Veteran's death.

2.  The appellant was not a dependent of the Veteran for VA 
purposes at the time of the Veteran's death.  


CONCLUSION OF LAW

Accrued benefits are not warranted.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

Certain periodic monetary benefits to which a veteran was 
entitled at death, or those based on evidence in the veteran's 
claims folder at the date of death, shall be paid to certain 
named beneficiaries, ordinarily the veteran's spouse, children or 
dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Pursuant to 38 U.S.C. § 5121(c), an application for accrued 
benefits must be filed "within one year after the date of [the 
veteran's] death."  See also 38 C.F.R. § 3.1000(c).

"To be entitled to accrued benefits, a spouse must show that the 
veteran was entitled to the 'periodic monetary benefits' 'at 
death[,] under existing ratings or decisions, or those [benefits] 
based on evidence in the file at date of death . . . and due and 
unpaid . . .' 38 U.S.C. § 5121(a)."  Quiamco v. Brown, 6 Vet. 
App. 304, 307 (1994).

In this case, the appellant's claim for accrued benefits fails 
upon multiple grounds.  Most importantly, she did not file her 
claim for accrued benefits within one year of the Veteran's 
death.  Rather, her claim was received on February 12, 2007, over 
fourteen months after her step-father's  December [redacted], 2005, death.  

Secondly, VA law provides that the term, "child of the Veteran" 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or before 
reaching the age of 18 years, became permanently incapable of 
self-support; or after reaching the age of 18 years and until 
completion of education or training, but not after reaching the 
age of 23, is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The appellant does not meet any of the criteria listed under 38 
U.S.C.A. § 5121(a) for payment as an individual, in that there is 
no evidence of record to substantiate that she was the dependent 
child of the Veteran at the time of his death.  Although the 
appellant purports to be the Veteran's step-daughter, there is no 
evidence to suggest that she is under the age of 18 years; or 
before reaching the age of 18 years, became permanently incapable 
of self-support; or after reaching the age of 18 years and until 
completion of education or training, but not after reaching the 
age of 23, is pursuing a course of instruction at an approved 
educational institution.  Rather, the record reflects that the 
appellant was born in January 1933, making her approximately 77 
years of age.  In addition, the Veteran left no surviving spouse 
or other dependent child.  The only other step-daughter mentioned 
in the record was born in July 1928, making her approximately 82 
years of age.  The appellant has been given the opportunity to 
provide evidence of additional unreimbursed expenses related to 
the Veteran's last sickness and burial for which she may be 
compensated as a non-dependent, adult step-daughter.  However, 
she has not done so, and has indicated that she no longer has the 
hospital records or the bills related to the Veteran's death.  
The funeral home indicated that the Veteran's funeral expenses 
were prepaid.  

Accordingly, the claim is denied as a matter of law.  Where the 
law and not evidence is dispositive, a claim should be denied or 
appeal terminated because of lack of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Accrued benefits are denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


